Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders China Holdings Acquisition Corp. We hereby consent to the use, in the Prospectus constituting part of Amendment No. 1 to the Registration Statement on Form S-1, of our report dated August 2, 2007 on the financial statements of China Holdings Acquisition Corp. as of July 16, 2007 and for the period from June 22, 2007 (inception) to July 16, 2007, which appears in such Prospectus. We also consent to the reference to our Firm under the caption Experts in such Prospectus. GOLDSTEIN GOLUB KESSLER LLP New York, New York September 11, 2007 1185 Avenue of the Americas Suite 500 New York, NY 10036-2602 TEL FAX www.ggkl1p.com
